DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant corrected notice of allowance is in response to IDS(s) submitted on 10/15/2021.
	The first prior art cited in the IDS submitted on 10/15/2021 is Kravistov et al (US 20100246538 A1) discloses adaptive frequency reuse by managing and allocating radio resources of multiple radio resource types to subscriber stations.  Kravistov discloses sub channel indexes in paragraph 0042 but all of the independent claims are still allowable over Kravistov’s disclosure as it does not disclose the italicized limitations shown for each independent claim.  Namely, Kravistov fails to suggest or to disclose picking a resource unit indexes based on the specific comparisons of power levels claimed.
	The second prior art cited in the IDS submitted on 10/15/2021 is Hsu et al (US 20120176923 A1) teaches for in-device coexistence between LTE and WiFi /BT/GSNN radio modules. Hsu teaches transmitting adjusted power parameters if an adjustment of the UE-configured maximum transmitting power exceeds a threshold value.  In paragraph 0049 Hsu discloses power headroom report (PHR) mechanism and is triggered if maximum transmitting power exceeds a threshold value.  Hsu teaches power adjustment and not selecting resource units indexes based on power comparisons as claimed in the independent claims.   All of the independent claims are still allowable over Hsu’s disclosure as it does not disclose the italicized limitations 
	Given that the teachings of  Kravistov and Hsu taken individually or in combination fail to teach the italicized limitations of the independent claims, still all of the independent claims are allowable as indicated below.

The instant office action is in response to communication filed on 03/27/2020.
Claims 1-24 are pending of which claims 1, 9, and 17 are independent.
The IDS(s) submitted on 07/17/2020 has been considered.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowable over the prior art since none of the prior art taken
individually or in combination fails to particularly disclose, fairly suggest, or render
obvious the following italicized limitations in combination with other limitations recited in
the claims:
	In claim 1, “…an index processor to determine a set of preferred resource unit (RU) indexes from a set of available RU indexes for at least one of (A) uplink transmission to the access point based on a comparison of allowable transmission power and the expected transmission power or (B) downlink reception based on a comparison of a noise floor to a noise threshold; and … transmit a message including the preferred RU indexes to the access point
Claims 9-16 are allowable over the prior art since none of the prior art taken
individually or in combination fails to particularly disclose, fairly suggest, or render
obvious the following italicized limitations in combination with other limitations recited in
the claims:
	In Claim 9, “….determining, by executing an instruction using the processor, a set of preferred resource unit (RU) indexes from a set of available RU indexes for at least one of (A) uplink transmission to the access point based on a comparison of allowable transmission power and the expected transmission power or (B) downlink reception based on a comparison of a noise floor to a noise threshold; and transmitting, … a message including the preferred RU indexes to the access point.” in combination with other limitations recited as specified in claim 9.
Claims 17-24 are allowable over the prior art since none of the prior art taken
individually or in combination fails to particularly disclose, fairly suggest, or render
obvious the following italicized limitations in combination with other limitations recited in
the claims:
	In Claim 17, “…determine a set of preferred resource unit (RU) indexes from a set of available RU indexes for at least one of (A) uplink transmission to the access point based on a comparison of allowable transmission power and the expected transmission power or (B) downlink reception based on a comparison of a noise floor to a noise threshold; and transmit a message including the preferred RU indexes to the access point.” in combination with other limitations recited as specified in claim 17.
	The following a showing of the closest prior art and how the claims of the instant application are allowable over these references.
Ranta-Aho et al (US 20120093011 A1) discloses for prioritizing uplink carriers based on power levels. The user device of Fig. 1 as explained in the abstract and paragraph 39 the user device carrier management unit assigns higher priority to the carrier based on the difference of maximum allowable power and assigned power and the carrier is used for uplink transmission.  However, the disclosure of Ranta-Aho taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations of each independent claim requiring the user device to select preferred resource unit indexes based on the comparison of allowable transmission power and the expected transmission power for uplink transmission or based on a comparison of a noise floor to a noise threshold and reporting the selected preferred resource units indexes to the access point as claimed in claims 1, 9, and 17 in combination with other limitations recited as specified in claims 1, 9, and 17 respectively.  Ranta-Aho cannot possibly teach the italicized limitations or be modified to teach the italicized limitation as it is motivated to select the resource unit/carrier best fit for immediate uplink transmission and has no motivation to report the selected carrier to the access point as it is not concerned in minimizing interference. 
	Rahman et al (US 10736055 B2) discloses transmit power control of a mobile terminal  in a dual connectivity mode.  In Column 9, Line 65 through Column 10, Line 12 and as shown in Figs. 7 and 8 Rahman is geared to teaching scaling of uplink power by a mobile engaged in dual connection.  However, the disclosure of Rahman taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations of each independent claim requiring the user device to select preferred resource unit indexes based on the 
	Gao et al (US 20210136694 A1) discloses dynamic uplink target  receive power adjustment for uplink interference mitigation.  Gao shows in Fig. 7 a wireless device 12  being configured by the network node 10 to measure RSRP for both serving and neighbor cell and performs the measurement in step 702 and generates the report in step 704 and sends the report in step 706 to the network node.   The content of the report sent to the network node is discussed in paragraph 95  and is not based on preferences as claimed and no power comparison is done as required in the independent claims and further there is no indication of the selected preferred resource units indexes being reported to the network.  Given the above, the disclosure of Gao taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations of each independent claim requiring the user device to select preferred resource unit indexes based on the comparison of allowable transmission power and the expected transmission power for uplink transmission or based on a comparison of a noise floor to a noise threshold and reporting the selected preferred resource units indexes to the access point as claimed in 
	Kim et al (US 20050201476 A1) discloses in Fig. 3 to mitigate between carriers deciding subcarrier index and accordingly allocating subcarriers.  However, the disclosure of Kim taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations of each independent claim requiring the user device to select preferred resource unit indexes based on the comparison of allowable transmission power and the expected transmission power for uplink transmission or based on a comparison of a noise floor to a noise threshold and reporting the selected preferred resource units indexes to the access point as claimed in claims 1, 9, and 17 in combination with other limitations recited as specified in claims 1, 9, and 17 respectively.  Kim, although concerned with subcarrier interferences cannot possibly teach the italicized limitations or be modified to teach the italicized limitation as it does not use the power requirements recited in each independent claim.
	Kim et al (US 20050195910 A1) discloses in Fig. 3 to mitigate between carriers deciding subcarrier index and accordingly allocating subcarriers based on predetermined sequences and not power requirements on each resource unit or subcarrier.  However, the disclosure of Kim taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations of each independent claim requiring the user device to select 
	Damnjanovic et al (US 20140133415 A1) discloses uplink control and data transmissions in multi-flow-enabled networks. In particular Damnjanovic discloses a serviced UE configured for multiflow operation with the plurality of non co-located nodes sending a power headroom report which includes a maximum allowable transmission power of the UE minus a first transmit power allocated for uplink signal.  .  However, the disclosure of Damnjanovic taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations of each independent claim requiring the user device to select preferred resource unit indexes based on the comparison of allowable transmission power and the expected transmission power for uplink transmission or based on a comparison of a noise floor to a noise threshold and reporting the selected preferred resource units indexes to the access point as claimed in claims 1, 9, and 17 in combination with other limitations recited as specified in claims 1, 9, and 17 respectively.  Damnjanovic cannot possibly teach the italicized limitations or be modified to teach the italicized limitation as it is 
	Wong (US 20120201211 A1) discloses a method of reporting uplink scheduling information to the access node by the user equipment.  Wong in particular discloses in paragraphs 36-39 that the user equipment will generate an uplink message to be sent to the access node wherein the message indicates for each uplink carrier it indicates the characteristic of the uplink data to be transmitted as well as available power to send data on each carrier.  However, the disclosure of Wong taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations of each independent claim requiring the user device to select preferred resource unit indexes based on the comparison of allowable transmission power and the expected transmission power for uplink transmission or based on a comparison of a noise floor to a noise threshold and reporting the selected preferred resource units indexes to the access point as claimed in claims 1, 9, and 17 in combination with other limitations recited as specified in claims 1, 9, and 17 respectively.  Wong cannot possibly teach the italicized limitations as it does not show selecting preferred carriers based on specific power criteria as claimed in the independent claims.
	Dinan (US 20130272231 A1) discloses selecting preamble sequences for random access procedure as detailed in paragraph 158.  Dinan simply selects random access preamble based on the preamble index with transmission power PRACH on the indicated PRACH resource.  However, the disclosure of Dinan taken individually or in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474